Title: From John Adams to Timothy Pickering, 25 August 1797
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy Aug. 25th 1797

I have received in course, your letters of July 28th. Aug 1st. 3d and 17th.
That of July 28th only inclosed a letter from Mr. Gerry. The Mediteranean passports mentioned in your letter of Aug 1st I signed as soon as possible, & I returned them to you in three packets by the post. I saw Mr. Howel at Boston, Providence & Quincy; but as he said nothing to me on the subject of his salary, I thought it unnecessary for me to mention it to him. The commissioners have now adjourned for another year. I have read the deposition of James Wallace and the letter of Judge Sitgreaves inclosed in yours of yours of  Aug. 3d. The measures you have taken are the most prudent that could have been taken, I believe, & no proclamation appears to be necessary for the present. A proclamation would excite & spread alarms, & make more of the thing than there appears to be in it. It is very strange that the officers of justices cannot make discoveries, & obtain evidence if there are Facts. When whitnesses talk about agitations & prevailing reports “it may be ground for inquiry to an attorney General. But certainly armies cannot be levied without witnesses; & witnesses may prove crimes & crimes may be punished unless our country is abandoned of God. With great regard I am dear sir your most obedient & humble servant.
John Adams

P.S. I thank you for sending the Brigantine Sophia to the relief of our suffering seamen.

